 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JONATHAN JULES,                                     No. 2:21-cv-00415 AC
12                        Plaintiff,
13           v.                                          ORDER
14   AUTOZONERS, LLC,
15                        Defendant.
16

17         This case has recently been transferred to the undersigned on the consent of the parties.

18   ECF No. 7. Good cause appearing, IT IS HEREBY ORDERED as follows:

19      1. A case schedule for this case will issue on the papers, unless the undersigned determines a

20         conference is necessary.

21      2. Not later June 2, 2021, the parties shall file a joint status report addressing the following

22         matters:

23                a. Service of process;

24                b. Possible joinder of additional parties;

25                c. Any expected or desired amendment of the pleadings;

26                d. Jurisdiction and venue;

27                e. Anticipated motions and their scheduling;

28                f. The report required by Federal Rule of Civil Procedure 26 outlining the proposed
                                                         1
 1                  discovery plan and its scheduling, including disclosure of expert witnesses;
 2              g. Future proceedings, including setting appropriate cut−off dates for discovery and
 3                  law and motion, and the scheduling of a pretrial conference and trial;
 4              h. Special procedures, if any;
 5              i. Estimated trial time;
 6              j. Modification of standard pretrial procedures specified by the rules due to the
 7                  simplicity or complexity of the proceedings;
 8              k. Whether the case is related to any other cases, including bankruptcy;
 9              l. Whether a settlement conference should be scheduled;
10              m. Any other matters that may add to the just and expeditious disposition of this
11                  matter
12       3. The parties are informed that they may elect to participate in the court’s Voluntary
13          Dispute Resolution Program (“VDRP”) by contacting the court’s VDRP administrator,
14          Sujean Park, at (916) 930-4278 or SPark@caed.uscourts.gov.1 The parties shall carefully
15          review and comply with Local Rule 271, which outlines the specifications and
16          requirements of the VDRP. The parties are directed to meet and confer regarding
17          possible VDRP participation, and contact Ms. Park to make the necessary
18          arrangements if both parties agree that participation may be beneficial, within 45
19          days of this order. If the parties agree to participate in VDRP the status conference will
20          be vacated, to be reset if the case fails to settle.
21       IT IS SO ORDERED.
22   DATED: May 10, 2021
23

24

25
     1
26      The resources of the VDRP program are limited, and the parties are expected to make good
     faith efforts to timely and fully exhaust informal settlement efforts prior to initiating participation
27   in the VDRP. The court will look with disfavor upon parties stalling or failing to participate in
     initial informal discussions, prompting potentially unnecessary participation in the VDRP and
28   straining the program’s resources.
                                                        2
